Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in the independent claims such as requiring that exposed top surfaces of the substrate remain between sidewalls of the carbon material and sidewalls of the remaining portions of the soluble layer would require a search that would be too long and complex for the time allotted. 

Continuation of Box 3:
The proposed amendment to claims 1 and 19 specifying that exposed top surfaces of the substrate remain between sidewalls of the carbon material and sidewalls of the remaining portions of the soluble layer raises new issues that would require further consideration and/or search by the Examiner because such a limitation was not previously required and the inclusion of the claims would change the basis of the rejection.  

Continuation of Box 12:
	Since the proposed amendment is not entered, Applicant’s arguments directed towards the newly proposed features are not addressed herein.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case, Luo provides the suggestion to modify Kassegne to deposit the glassy carbon material for the reasons discussed above, i.e. because the process is simple, has a high production efficiency, and results in material with excellent oxidation resistance compared to conventional methods. Therefore, Kassegne is suggested to 
Therefore, since the proposed amendment is not entered, the claims are considered to be rejected for the reasons provided in the Office Action dated 2/17/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718